Interim Decision #2949

MATTER OF LAIPENIEAS
In Deportation Proceedings

A-1193'7435
Decided by Board September 8, 1983
(1) The respondent is charged with deportability under section 241(a)(19) of the Immigration and Nationality Act, S U.S.C. 1251(a)(19) (the 1978 "Holtzman Amendment"), due
to his employment and activities with the Latvian Political Police (LPP) from 1941-43
in Riga, Latvia; he is subject to deportation under that provision if there-is clear,
convincing, and unequivocal evidence that (a) "under the direction of, or in association
with—the Nazi government of Germany, [or] any government in any area occupied by the
military ;ones of the Nazi government of Germany," the respondent; (b) "assisted or
otherwise participated' in"; (c) `The persecution of any person"; (d) "because of .. .
political opinion."
(2) The Holtzman Ainendment was intended to close an "undesirable loophole" in the
Immigration and Nationality Act which, unlike special post-war immigration Iowa such
as the Displaced Persons Act of 1948 and the Refugee Relief Act of 1953, previously had
not mandated the exclusion or deportation of aliens who were involved in Nazi persecution.

(3) Congress expressly declined to incorporate a specific statutory definition of "persecution" in the Holtzman Amendment, but intended that term to be construed in accordance

with the administrative and judicial case law developed in interpreting other persecution
provisions contained in the Immigration and Nationality Act.
(4) Section 241(a)(19) of the Act encompasses persecution because of any and all types of
political opinion, including communism.
(5) As both an arm of the government of Nazi-occupied Latvia and an organization which
was directed by orders issued from a chain of command originating with Reichsfuehrer
Heinrich Hirnmler in Nazi Germany, the role of the LPP was to "combat" Nazi political
enemies, particularly conununists of all kinds, including those who simply held communist
beliefs, were communist sympathizers and supporters, or were engaged in noncriminal
activities based upon their communist beliefs; such persons were commonly arrested
and incarcerated at Riga Central Prison, often subjected to brutal mistreatment while
imprisoned, and sometimes taken to Nazi concentration camps or killed, which constitutes
persecution under the Act.
(6) Under the Holtzman Amendment, an alien's motivations and intent behind his assistance or participation in persecution are irrelevant; therefore, we look not to the alien's
subjective intent but, rather, to the objective effect of his actions in determining whether
he assisted or participated in the specified persecution.
(7) The respondent admittedly was employed in the LPP as an armed, paid, full-time, rela,
tively high-ranldng officer whose duties included investigation of all types of communists
and interrogation of communist prisoners at toga Central Prison, the Information froze
which was used by his superiors to decide the fate of those suspects and prisoners; thus,
433"

Interim Decision #2949
the respondent was a necessary link between the LPP/Nazi Security Police and the objects
of their persecution, and thereby assisted and participated in the specified persecution.
(8) The record establishes by clear, convincing, and unequivocal evidence that from 1941
to 1943, under the direction of, and in association with, both the LPP and the Nazi
German government, the respondent assisted and otherwise participated in the persecution
of persons because of political opinion; therefore, he is deportable under section 241(a)
(19) of the Act.
(9) An alien deportable under the Holtzman Amendment is statutorily ineligible for
suspension of deportation under section 244(a) of the Act, 8 U.S.C. 1254(a), or for the
privilege of voluntary departure under section 244(e) of the Act.
CHARGE:
Order: Act of 1952—Sec. 241(a)(1.9), [8 U.S.O. 1251(a)(19)1—Assisted or participated
in Nazi persecution
Sec. 241(a)(1), [8 U.S.C. 1251(a)(1)1—Excludable at entry
under section 212(a)(19) of the Act [8 U.S.O. 1182(a) (19)}—
Procured visa by fraud or willful misrepresentation of a
material fact
ON BEHALF OF RESPONDENT: °
ON BEHALF OF SERVICE:
Allan A_ Ryan,
Jan I. Goldsmith, Esquire
Dorazio, Barnhorst, Goldsmith &
Director
Boner
Neal M. Sher, Deputy
Director
Suite B-223
438 Camino Del Rio South
Clarice R. Feldman
San Diego, California 92108
Bruce J. Einhorn
Michael Wolf
Ivan Berzins, Esquire
Trial Attorneys
484 West Montauk Highway
Office of Special
Babylon, New York 11702
Investigations
United States Department
of Justice
BY: Milhollan, Chairman; Maniatis, Dunne, Morris, and Vacca, Board Members

In his decision of June 9, 1982, the immigration judge determined that
the Government had failed to establish that the respondent is deport
able under sections 241(a)(1) and (19) of the Immigration and National-

ity Act, 8 U.S.C. 1251(a)(1) and (19). Therefore, he terminated these
deportation proceedings against the respondent. The Government
appeals. We reverse with respect to the section 241(a)(19) charge, and,
accordingly, the appeal will be sustained on that basis.
The respondent is a 69-year-old native of Latvia and citizen of Chile
who was admitted to the United States for permanent residence on
March 9, 1960. On June 2,"1981, the respondent was served with an
Order to Show Cause alleging that he is deportable under section
241(a)(19) of the Act due to his employment and activities with the
Latvian Political Police (LPP) in Riga, Latvia, during the Nazi German

. occupation there in World..War II. It is alleged that the respondent
434

Interim Decision #2949
assisted or otherwise participated in the persecution of persons both
because of political opinion and race or religion. The respondent is also
charged with having been excludable at entry in that he procured his
immigrant visa by misrepresenting material facts concerning his work
with the LPP, and other matters as well. The respondent's deportation
hearing was conducted in 11 sessions from January 23 to February 18,
1982. The healing transcript consists of 1,177 pages and the record
contains some 150-200 Government exhibits and 14 respondent exhibits.
As the proceedings progressed, the factual evidence presented focused
principally on allegations regarding the respondent's assistance and participation in persecution because of political opinion. The testimony of 11
of the 12 eyewitnesses presented by the Government related almost
entirely to this aspect of the case. The immigration judge ultimately
concluded that the Government had failed to prove the respondent's
deportability under either of the charges by clear, convincing, and
unequivocal evidence, as required by Woodby v. INS, 385 U.S. 276
(1966). Accordingly, the immigration judge ordered the proceedings
terminated.
After our review of the record, we find clear, convincing, and unequivocal evidence that the respondent 'assisted, or otherwise participated in
the persecution of . . . personis] because of . . . political opinion" and is
therefore deportable under section 241(a)(19) of the Act. Inasmuch as
this finding is dispositive of the case before us and as the evidence in
this regard is the clearest aspect of the case presented, the appeal will
be resolved on this basis alone.
HISTORICAL BACKGROUND
The alleged events which led to the issuance of the Order to Show
Cause took place primarily in 1941 and 1942 during World War II in
Riga, Latvia. Latvia is of one of three small Baltic nations located on the
eastern shore of the Baltic Sea, situated between Estonia to the north
and Lithuania to the south. To the west, across the Baltic Sea, is Sweden,
and to the east is the Soviet Union. Latvia has an area of 25,090 square
miles. Its capital is Riga, a Baltic merchant city which originated from
the Germanic Hanseatic League in the 16th century. Latvia was a part
of the Russian empire from the time of Peter the Great's defeat of the
Swedish empire in the early 18th century until the collapse of the Russian empire towards the end of World War I.
After the Russian revolution and Russia's withdrawal from - the War,
Latvia and its two Baltic state neighbors were temporarily occupied by
German forces. Thereafter, Latvia, Lithuania, and Estonia declared
their independence in 1918. They remained independent nations until
194 ► when they were annexed by the Soviet Union following the GermanSoviet treaty of 1939. On June 22, 194], Nazi German armed forces
-

-

436

Interim Decision #2949
invaded the Baltic states, forced out the Soviet troops, and quickly
drove to Leningrad where the war front stabilized. Nazi Germany then
established occupation governments in Latvia and the other Baltic States
They remained under Fad German rule from 1941 until the German
Army was driven out of the Baltic States by the Soviet Union in 1945.
Following the defeat of Germany, the Soviet Union once again annexed
the three Baltic nations. The United States has never recognized the

legitimacy of the Soviet annexation.'
EVALUATION OF THE GOVERNMENT'S EXPERT WITNESS

Particularized historical background information was provided by testimony of the Government's expert witness, Dr. Raul Hilberg, Ph.D. 2
Dr.Hilbegsanotduhrianeswhcomprd
the nature of Nazi German military movement and Nazi policies and
their implementation in the Eastern occupied territories, including the
organization of German police units and their relationship to the local
indigenous Latvian police groups. Dr. Hilberg's expertise is based upon
his extensive study of captured Nazi documents and other sources on
wartime activities, and incorporates his research and analysis of the
Nazi German persecution of Jews, communists, and its other political
enemies. In support of Dr. Hilberg's testimony, the record also contains

copies of several captured Nazi documents. Chief among these is Exhibit
G-28, an extensive repeat dated October 15, 1941, from the commander
of Einsatzgruppe "A" (to be discussed shortly), General Dr. Stahlecker,
to Reichsfuehrer Heinrich Himmler, chief of the Nazi SS and second in
command to Adolph Hitler in Nazi Germany. The more specific historical account which follows is a distillation of Dr. Hilberg's testimony,
with frequent reference to support found in Ex. G-27 and G-22 and other
documents of record.
A principal German policy in the Eastern occupied territories, including Latvia, was the combatting of "political enemies": Jews, communists,
and anyone else suspected of being an opponent of the Nazi regime (see
' See generally A. Clark, Rczrbarossa—The Russian-German Conflict, 194171945 (1965);
Times Atlas of World History, 144 (2d ed. 1979); Country Reports on Human Rights
Practices for 1979,

699, U.S. Department of State (1980).

Dr. Hilberg is the author of The Destruction of the European Jews, Exhibit G-27, a
scholarly, highly-regarded corspendium of his decades of research into the holocaust. He
is a doctor of Public Law and Government, McCullough Professor of Political Science at
the University of Vermont, a noted author, and a presidentially-appointed member of the
United States Holocaust Memorial Council. He has been accepted as an expert historical
witness in the following cases: United States v. Osidach, 513 F. Supp. 51 (E.D. Pa. 1981);
United States v. Lianas, 527 F. Supp. 426 (E.D.N.Y. 1981), Ord. 685 F.2d 427 (2 Ch.-.
1982), reh'g denied, April 5, 1982, cert. denied, 103 S.Ct. 179 (1982); United States v.
Keay, 540 F. Supp. 28,(6.D. Fla. 1882); United States v. Paletauskas, 559 F. Supp. 1294
(M.D. Fla. 1983).
2

436

Interim. Decision #2949
Tr. pp. 300-01, 304, 346, 350-51, 353, 487, 524; Ex. G-27; Ex. G-28 at
3, 9, 12, 13, 18-21, and App. 1-1). This policy was promulgated by the
German S.S. and Reichs Security Main Office (Reichssicherheitshauptampt, or RSHA) and communicated to the field by the RSHA. Primary
execution of this policy in the first instance was entrusted to four special
mobile units of the RSHA called Einsatzgruppen, which were to follow
closely on the heels of the advancing German armies into any newlyconquered territories (Tr. p. 301). Dr. Hilberg described the operation
of the Einsatzgruppen as follows:
When the German Wehrmaeht—the armed forces—attacked the USSR on June 22,
1941, the invading armies were accompanied by small mechanized Idling units of the SS
and Police which were tactically subordinated to the field commanders but. otherwise
free to go about their special business. The mobile killing units were operating in the
front-line areas under a special arrangement and in a unique partnership with the
German Army.

Ex. G-27 at 177; see also id. at 183. When German Army North invaded
the northern Soviet occupied territories, Einsatzgruppe "A" immediately followed. The subdivision of Einsatzgruppe "A" deployed in Latvia. was Einsatzkommando 2, or E.K. 2. German Army North captured
Riga on July 1, 1941, and E.K.-2 entered Riga within a few hours
thereafter (Tr. pp. 302-04). When the German Army was unable to
advance into Leningrad or beyond, the Eastern Front stabilized and
E. K.-2 settled itself in Latvia for the duration of the German occupation
(Tr. pp. 336-38).
The organizational structure of these special units was as follows:
Reichsftiehrer Hin unler had authority over 12 separate bureaucratic
departments, including the RSHA (Tr. p. 333). The RSHA was an
amalgamation of two units, the Sicherheitspolizei, Security Police (or
SP), and the Sicherheitsdienst, Security Service (or SD). The SP was in
turn made up of two branches, the' Criminal Police or Kripo (Landeskriminalpolizeiamt), and the State Police—Gestapo or Stapo (Geheime
Staatspolizei) (Tr. p. 319; Ex. G-27 at 181-82). The RSHA commanded
and deployed the four Einsatzgruppen. Einsatzgruppe "A" was headed
by Dr. Stahlecker, under the title of SS Commander and Brigadier
General of the Police. Einsatzgruppe "A" had jurisdiction over the entire
Baltic area: Latvia, Estonia, Lithuania, and White Russia (Tr. p. 303).
E.K. 2, with jurisdiction over Latvia, was headed by S.S. Major Dr.
Lange and his deputy, S.S. Major Kilste (Tr. pp. 303, 345).
The E.K.-2 had three principal functional units, similar to the RSHA:
the Security Service, Criminal Police (Kripo), and Gestapo. The role of
the Security Service was one of counterintelligence and investigation. It
would report on the political situation existing in the occupied country
and identify various political elements—both those threatening the German authorities and those which could he recruited as collaborators.
The role of the Criminal Police involved ordinary and purely criminal
-

-

437

Interim Decision #2949
activities such as burglary, rape, and fraud. The Gestapo was the unit in
the Einsatzgruppen and the Einsatzkommandos most responsible for
and involved in the combatting of Nazi enemies. Its functions were
designated by IV(A) Communists, and IV(B) Jews (Tr. pp. 319 20).
It is also important to observe that the Security Police forces of the
-

—

-

Einsatzgrappen and Einsatzkommandos constituted only one of two
principal Nazi police organizations functioning in the Eastern occupied
territories, the other being the Ordnungsdienst (polizei), the Order

Service (or Order Police).. While these two police organizations were
completely separate in the Baltic and Ukrainian regions, the Einsatzgruppen/Security Police 3 and the Order Police were both subordinate to
one official, the Higher SS and Police Leader. In the Baltic area this

official was General Stahlecker, who reported directly to Himmler (Tr.
pp. 340, 519; Ex. G-27 at 243; Ex_ G-31). At the more localized level,
under the direct authority of the High Leader of the SS and Police was
the SS and Police Leader of Latvia named General Schroeder, who was
head of both the Order Police and Security Police for that country.(/d.)
Subordinate to Schroeder were. Major Dr. Lange, commander of the
Security Police (E.K. 2), and the commander of the Order Police. (Id.)
This bureaucratic arrangement of the German police forces is important
here for an understanding of both their command structure and hierarchy and that of the local indigenous police forces in the occupied
territories, which were organized in a form parallel with the German
police units (Tr. pp. 325-26, 348-350; Ex. G-28; Ex. 0-31).
The necessity for establishing local indigenous police units in the occupied territories is explained by the relatively very small size of the
Einsatzgruppen and Einsatzkommandos. In Latvia, for example, the
entire personnel of E.K.-2 was 170 people, with but 47 of them actual
police operatives of the Security Service, Gestapo, and Criminal Police
(Tr. pp. 322-23, 327-28, Ex. G-28 at App. 2-3). Reichsfuehrer Him -flier's
directive of July 25, 1941, (Ex. G-34), stated:
-

The duties of the (Nazi] police in the occupied eastern territories cannot be fulfilled only
‘vith the forces of the police and SS who have been deployed and are yet to be deployed.

It is therefore necessary that additional security formations be established expeditiously from the ethnic groups of the conquered territories which are acceptable to us,
as has already been done to some extent by the Einsatzgruppen of the Security Police.
These security formations are to be set up primarily with Ukrainians, the inhabitants of
the Baltic countries, and the White Ruthenians.

See also Tr. pp. 339-41. To fill this need in Latvia, the Latvian Auxiliary

Police were formed.

3 The terms "Security Police" and "SD" seem generally to have been used synonymously
with reference to the various Einsatz,oriipppn and Einsatskonanandos and their "security"
functions.

438

Interim Decision #2949
As indicated earlier, the Latvian Auxiliary Police were organized
similarly to their German counterparts. Thus, they too, were composed
of two separate divisions, a Security Police and an Order Police (Tr. pp.
325, 326, 348; Ex. 0 31). The Security Police were then similarly divided
into a criminal and a political section, called the Latvian Criminal Police
and the Latvian Political Police or Department (LPP), the latter being
roughly the Latvian counterpart of the Nazi Security Service and Gestapo
(Tr. pp. 329, 347, 350, 352, 518, 524; Ex. G-28 at 12-14; Ex. G-31).
The Latvian official in charge of all Latvian Auxiliary Police was Lt.
Colonel Veiss (Tr. pp. 347-48, 350, 512, 520, Ex. G-31). Under him
were commanders of the Latvian Security Police and Order Police. The
chief of the LPP for all of Latvia was named Teidemanis, who was based
in the capital, Riga (Tr. pp. 350, 530).
At the local level in the larger cities such as Riga, a Latvian Police
prefect was in charge of both Latvian Security Police and Order Police.
The Police Prefect of Riga was named Stiglics (Tr. pp. 323, 347, 515,
539; Ex. G-28 at 12; Ex. G-31). The LPP had 217 employees in Riga
(Ex. 0-28. App. 4-1).
The paramount principle in organization of the Latvian Auxiliary Police
was that they were fully under the control of, subordinate to, and received
orders from, the Nazi Police authorities (Tr. pp. 306, 342-43, 348; Ex.
G 28, En. 0 81). Salaries of the Latvian Auxiliary Police were paid out
of the German police budget (Tr. p. 352; Ex. G-28 at 13). Although the
Latvian Auxiliary Police had its own internal chain of command, Latvian
police officials also took orders directly from their particular counterparts in the German Police (id.; Tr. pp. 348-49). Thus, Latvian Auxiliary Police Chief Veiss reported to the German Police -chief of Latvia,
General Schroeder (Tr. p. -348). Teidemanis, chief of the LPP, and the
head of the Latvian Criminal Police reported directly to their German
counterpart Major Lange, head of E.K.-2 (Tr. p. 342; see ,also Tr. p.
520). The Prefect of Riga was directed by the German Security Police
and Order Police chiefs, to whom the Prefect regularly reported (Ti-. pp.
323, 347, 515, 539).
Control by the Germans over the local indigenous Latvian police forces
is continually emphasized by Dr. Hilberg and the several German documents of record. For example, the German organizational directive
regarding German and Latvian police in Latvia, Exhibit 0-31, states:
"The principle is: The German police agencies are in command, the
Latvian police personnel [are] the implementing force." This was affirmed
by Dr. Hilberg (Tr. p. 243). A letter from the General Commissar of
Latvia in Riga—the highest German civilian official in Latvia—to the
Retells Conunissar for Ostland—the highest civilian German official for
the entire Baltic region—dated December 10, 1942, stated: "All police
forces in the General District of Latvia are directly subordinate to the
-

-

-

489

Interim Decision #2949
German police authorities. The chain of command in the police sector
runs from the Reichsfuehrer of the SS through the German police authorities directly down to the last [Latvian] police officigtk. . .." (Ex. G-37;
see also Tr. pp. 343, 355 -56). And, Eiy&satzgruppe "A" commander,
General Stahlecker, reported to Himmler that the Latvian Security
police, including the LPP, "works under the constant supervision of the
Ein:satzkommando 2, from whom it receives its work guidelines and to
whom it must continually furnish detailed reports on its activity . . . .
[lit is guaranteed that all important procedures, especially the politicalpolice (LPPJ procedures, will be processed by German police personnel"
(Ex. G-27 at 12, 14). (Emphasis supplied.) Thus, the control of the
Germans over the various Latvian police units, particularly the LPP,
seems clear.
The general purpose of the Latvian Auxiliary Police was to accomplish the aims of the Nazis (see, e.g., Tr- p. 348). Of those aims, the
"[t]op priority in the work of the [German] Security Police . . . was the
fight against Communism and Judaisa" (Ex. G-28 at 18). General
Stahlecker reported that after the arrival of German troops in Latvia,
local indigenous police units were formed with u[t]he object . . . above all

to eliminate those elements who tried to hide their Communist beliefs
. . ." (Ex. G-28 at 12). Thus, Dr. Hilberg testified that the mission of
the various indigenous Latvian Auxiliary police units was exactly the
same as their particular counterpart in the German Order Police and
E.K.-2. "There was no independent mission on the part of any indigenous police force" (Tr. p. 329).
As discussed earlier, the role of the LPP was genefally analogous to
the Gestapo and Security Service units of the German E.K.-2/Security
Police, i.e., to "arrest Jews and Communists as well as other political
opponents or suspects as the case would arise . ." (Tr. pp. 350-51).
However, the LPP did not have the duty of killing any of the individuals
concerned (Tr. pp. 502-03; 520). 4 General Stahlecker reported to Hinunler that while the LPP was "directly subordinate to the German Security Police (E.K. -2,] [Utz activity is limited to investigation, arrest, and
interrogation, as well as the procurement of evidence. After completing
this work, the files are submitted to the Einsatzkcnnmando together
with a recommended decision" (Ex. G-28 at 14). This was confirmed by
Dr. Hilherg (Tr. p. 488). Hilberg was adamant that the LPP was, on
behalf of the Germans, involved with both Jews and communists.
However, the LPP was mostly involved with Jews only in the summer
of 1941; from the autumn of 1941 when the remaining Jews were isolated
A large part of the "executive' action was taken by a section of the Latvian Order •
Pollee called the Rrhut7mawnselonji, and by a Latvian detachment within the E IC -2 itself

called the "Ardis Kommando" (Tr. pp. 502-507, 509-11).

440

Interim-Decision #2949
in the Riga ghettos, the LPP no longer dealt with Jews except in isolated instances (Tr. pp. 525-20. ° This indicates, therefore, that at least
from the latter part of 1941 and on, the LPP dealt primarily with the
remaining principal Nazi "enemy" in the eastern occupied territory,
communists.
It is also important here to make reference to the Riga Central Prison
(RCP), the largest political bison in Latvia. Exhibit G-28,' App. 5-3,
reflects that on October 15; 1941, RCP held over 2,800 political prisoners (over 40% of all political prisoners in Latvia), and held but a handful
of criminal prisoners. The political prisoners in RCP generally were
placed there by the E.K.-2 ilor the LPP. Dr. Milberg testified that the
"likelihood Would have been very great" that some of these political
prisoners were eventually killed. RCP was under the direct authority of
Major Lange and the E.K.-2. The chain of command from .the E.K.-2
ran through the Prefect of Riga for administrative control and through
Teidemanis and the LPP for functional control, i.e., determining what
was actually done with the prisoners at Riga Central Prison, including
their final "disposition" (Tr. pp. 930 31, 853 54, 53f 540)_
-

-

-

The close relationship between the German and Latvian police units
in Riga and all of Latvia continued throughout the entire German occupation until the summer of 1944 when Soviet troops began a counteroffensive and pushed back the German army. At one point, German troops
in Riga were encircled and cut off, but the Germans eventually effected
a breakout and escaped, with the Soviets subsequently retaking Riga.
TESTIMONY OF THE GOVERNMENT'S EYEWITNESSES

In addition to the Government's expert witness Dr. Milberg, and two
other expert Witnesses not here relevant, the Government introduced
the testimony of 12 eyewitnesses present in Riga during the time of the
events in question. What blows is a selective and particularized summary of the testimony of all but one of these eyewitnesses. Two of these
witnesses testified personally ,at the hearing. The other nine were

deposed on videotape in the Soviet Union under questioning by counsel
for the Government and the respondent, and by the presiding Soviet
official. These videotaped depositions were also transcribed for the
record. Much of the testimony which these witnesses provided with
regard to identifying the respondent and his actions and conduct as a
By October 15, 1941, nearly 6,5.00 Jews and several hundred communists were killed in
Riga, nearly all of them during July and August (Tr. pp. 305, 527; Ex. 29, App. 1-1). In
September, Jewish ghettos were being established, and by October 15, virtually all of the
remaining 28,000 Jews in Riga were assigned to the ghettos. As of December 8;1941, only
4,500 Jews remained alive in Riga, the balance having been killed by, or under order of,
the occupying Nazi Germans (Tr. pp. 324; 525-26).

441

Interim Decision #2949
member of the LPP at RCP is the subject of controversy and great
dispute by the respondent. However, in the summaries which follow,
we do not find it necessary to rely on this disputed testimony. Rather,
the testimony of these witnesses—all but two of whom were prisoners
at RCP—generally will be used only insofar as it illustrates the type of
persons who were incarcerated at RCP and what happened to them, or
is otherwise not inconsistent with the respondent's testimony.
We note preliminarily, and without specific reference in the individual
testimony which follows, that most of the witnesses stated they were
arrested, detained, and interrogated by, and routinely came in contact
with, only Latvian—not German—officers, guards, etc., during the
course of their incarceration at RCP. The general procedure followed in
their arrests was for the prisoners to be held initially in cells located
beneath the Riga Prefecture for a period of a few days before being

transferred to RCP for more long-term incarceration and questioning.
One former RCP inmate who testified at the hearing was Edwards
Virsis. Virsis was imprisoned at RCP from July 1941 to August 1942.
He testified he had done nothing to cause himself to be arrested and
imprisoned. One possible explanation for his arrest was that he was far
away from his home when the Germans invaded the Baltic region and he
was suspected of being one of the many communists who fled with the
Soviet troops during their retreat (Tr. pp. 567-73, 580). With respect to
Virsis' testimony, the immigration judge found that he "was apparently
charged with having been a pro-Soviet who fled with the Russians when
the German troops arrived in Latvia during 1941" (Opinion at 70).
The record also contains a German document issued to Virsis upon his
release from RCP, Exhibit G-41A. This "Certificate" was issued by the
"German Security Police," "Einsatzkommando Riga," "E.K.-2," and
states in printed standardized language that the person named therein,
Virsis, "was, because of his political activity, arrested and is, after
being checked out through the German Security Police, hereby released.
A new arrest is possible according to the case files and on the orders of
the German Security Police" (Tr. p.- 583). This document clearly illustrates the fact that while it was the Latvian Police who generally performed the actual arrest, interrogation, and other duties incident to the
incarceration of political prisoners at RCP, the ultimate authority over

the fate and disposition of these prisoners lay with the Nazi E.K.-2.
Arnold Berzins, who testified at the hearing, and Janis Engelis, who
testified by videotape (Ex. G-45), were held in RCP because they were
suspected of having prepared lists of persons to be deported from Latvia during the Soviet occupation in 1940 and 1941. •
Edgars Rode testified by videotape that he was incarcerated first at
the Riga Prefecture and then at RCP from July 1941 until the end of

1942. Rode had been a sportsman in Latvia since 1924. During the
442

Interim Decision #2949
Soviet occupation in 1940 and 1941, he was assigned to work on the
sports and physical culture committee as an athletics inspector (Ex.
G-44 at 9, 12, 48-49). Rode testified that his fellow prisoners had been
arrested and jailed because they were Soviet sympathizers (id. at 16).
Car!is Smekerstans was incarcerated at RCP from July to November
1941 (Ex. G-46 at 8-9, 16-18). He stated that he had participated in
public life during the Soviet occupation and had belonged to the Worker's
Guard, and he believed his arrest was a result of those activities (see
respondent's App. Br. at 108). Smekerstans was released to work at a
sawmill near a concentration camp upon agreeing that he would have
nothing to do with Jews and communists, nor with any political activities (Ex. G-46 at 20-22).
Nikolays Endelis was arrested July 6, 1941, and detained at the Riga
Prefecture for four or five days before going to.RCP, where he remained
until sometime in 1942 or 1943. Thereafter, he was taken to Salaspils
concentration camp for approximately one and a half years (Ex. G-47
- at 7, 15, 28). He previously had worked in a bicycle factory where he and
16 eo workers were arrested by Latvian police after the German
occupation. Endelis admitted to his interrogators at RCP that he "had
been an activist and . . . a so-called Stakhanovist, the one who rationalizes production or processes, simpler or easier means of producing goods"
(id. at 20 21). He also described the treatment of some fellow prisoners
at RCP, including some Komsomol members' who were interrogated
and beaten, disappeared, and presumed dead (id. at 27).
Karlis Zvirgzds was imprisoned at RCP and later at Salaspils concentration camp for a total of about three years (Ex. G-48 at 9). Zvirgzds
stated that prior to the German occupation and his arrest, he had been a
peasant on his father's farm and was also head of the local Agricultural
-

-

Society (id. at 13). During Zvirgzds' interrogations after arrest, he was

asked whether he was a communist or a Komsomol member (id. at 36).
He testified that he and some other prisoners from RCP were among
the first political prisoners to be held at the concentration camp upon
their arrival in May 1942, since all the other prisoners there were Jews
(id. at 17). The immigration judge's characterization of Zvirgzds'
testimony—undisputed by the respondent—was that he "was thought'
to be a communist party member and sympathetic to the Russians"
(Opinion at 70).
Juris Beikmanis was a Latvian farmer who was also a communist
" This tern was used in the testimony of several eyewitnesses as well as that of the
respondent and Dr. Hilberg, seemingly with some connection to communism but never
with a specific definition or explanation. However, Endelis did describe its meaning,
saying that "Komsomol members were those involved in the upbringing, the education of
young people in order to (sic' them to become real Soviet eiticans" (id. at 57) Thus, this

"Komsomol" apparently was charged with the indoctrination, socialization, and training of
youngsters to become model citizens of the Soviet communist system.

443

Interim Decision #2949
activist and reserve militiaman prior to the German occupation. However,
he never fought against the Germans (Ex. G-51 at 9-10, 15). Beikmanis
was incarcerated at RCP from late June 1941 to August 29, 1941, for, he
believes, his membership in the reserve militia (id.). Beikmanis stated
that he and his fellow prisoners at RCP were jailed because they were
communist activists, giving as one example the case of prisoner Schmit
who-was a Party organiser for his county (id. at 20, 23). Exhibit G 51
also contains another document issued by the E.K.-2 at Riga releasing
this political prisoner from custody, which is identical to the "Certificate"
issued to Edwards Virsis.
Janis Otto Ignats was a Latvian Communist Party member in a workers battalion which fought with the Soviet Army in defense of Liepaja,
Latvia at the time of the German invasion. When the Germans routed
the defenders, Ignats fled with them in defeat, and eventually was
arrested by Latvian police near Riga (Ex. G-50 at 13-15, 30). He was
imprisoned at RCP from July 1941 to May 1942, when he was taken to
Salaspils concentration camp. He later was taken to Talin prison,
Stuthaven concentration camp, Btssingen, and finally to Dachau concentration camp, where he was liberated by American troops on April 29,
1945 (id. at 33-35). Ignats testified that his fellow prisoners at RCP
were political offenders, accused of "being members of the YCL
[presumably the Young Communist League], of Komsomol, the Red
Guards, militia," or the "Security Department" (id. at 20-21). He also
described how the RCP prisoners were divided into groups according to
the type of their political activity, e.g., Komsomol membeis, Party
members, activists, trade union members, and former guards (id. at 24,
35-36). Ignats defined communist "activists" as those who were "active
sportsmen, those who took part [in] editing wall papers, and in general
cultural work" (td.). 1gnats _stated that eventually the political prisoners at RCP were either released, shot, or taken to a concentration camp
(id. at 20).
Without making specific reference in the testimonies of these witnesses
who were prisoners in RCP, we note that all of them testified that
prisoners at RCP were frequently beaten during interrogations. Several described how they themselves were severely beaten with fists,
blackjacks, or truncheons. Several saw and/or heard other prisoners
similarly beaten or saw the results of such beatings after the interrogations were completed and the prisoners were returned to their cells.
Some also told of how they were forced to swallow ink or pills they
thought were poison. We also have seen that several of the witnesses
were. taken to Nazi concentration camps, or knew of others who were
taken to concentration camps or were sometimes simply killed.' Thus, it
-

7 The respondent's testimony does not contradict this testimony. He admits that he did
strike prisoners with his hands (see p. 451, infra), but he denies that he ever beat prisoners

444

Interim Decision #2949
is clear that prisoners at RCP were not- only deprived of their liberty
but commonly subjected to various forms of brutal mistreatment as
well.
Vladimir Striguns was one of two witnesses who were not imprisoned
at RCP. Striguns had been working for the Communist Party in a
partisan group of the Soviet army before the German occupation (Ex.
0 49 at 16 17, 50 61). At that time, he was apparently captured and
placed in a German prisoner-of-war camp. Upon his release from that
camp in December 1941, Striguns returned home and reported to' an
office at the Riga Prefecture to obtain documents. There, he was arrested
after being identified by the wife of the SD chief (id. at 12-13). Striguns
was subsequently interrogated by one Persis Sauls. Sauls told Striguns
that he would be killed for his activities during the Soviet occupation
unless he agreed to collaborate with the SD and work as an informer,
identifying persons he knew to be communists. Striguns agreed to collaborate (id. at 16-18). In this role he dealt only with LPP chief
Teidemanis, Sauls, or Albert Purins (id. at 28).
-

-

-

Sometime in mid 1942, Striguno met and became friends with Mier-

valdis Laipenieks, the respondent's younger brother, who was also a
member of the LPP (id. at 7-8, 16, 18, 20, 28, 41-42). Striguns saw
Miervaldis several times a week, often meeting him at Miervaldis' offices
at LPP headquarters or at the restaurant where Striguns worked (-id. at
18, 21, 23). Striguns usually would see the respondent when he met with
Miervaldis at LPP headquarters (id. at 23). The last time he remembers
seeing the respondent was in 190 before the respondent left the LPP to
start a bakery shop (id. at 39).
Because of his collaboration with the LPP and friendship with
Miervaldis, Striguns was able to describe in some detail many facts
•concerning the LPP. He stated that the LPP offices were first located in
the Prefecture at Aspaziya Boulevard, which had cells in the basement
where he was held upon his arrest in late 1941 (id. at 8-9, 13). In
approximately the spring of 1942, the LPP moved to a building at Number 6, Rainis Boulevard. It housed both the German SD and the LPP,
each having a'separate entrance on Rainis Street and•Hainis Boulevard,
respectively (id. at 8-9, 13, 15). Some of the Germans wore uniforms,
some wore civilian clothes. The LPP did not wear uniforms (id. at
14-15).

•

In addition to the Laipenieks brothers, Teidemanis, Sauls, and Purins,
Striguns also recalled men named Handers and Sterns as being members of the LPP (id. at 27). He stated that the LPP had certain internal
divisions, among them an investigations group, an "Agentura," and
with dubs, administered phony poison pills, sent anyone to concentration camps. or was
involved in any killings. Nevertheless, he has not denied that such treatment was inflicted
upon RCP prisoners by others. See also testimony of Salminsh, infra, at p. 446.

445

Interim Decision #2949
groups involved with surveillance and with provocateurs (id. at 46-47)_
Striguns testified that the role of the LPP under Teidemanis was to
liquidate "the Communist Party and all other groups that were against
the German Order- (id_ at 31). (Emphasis supplied.) He also stated that
there was an "Arajsgang" which was a separate department in the
German SD engaged in shooting and guarding (id. at 32).
Tfie respondent's counsel asked Striguns if Miervaldis Laipenieks knew
that he,(Striguns) had been arrested in December 1941, to which Shiguns
replied, "I think that there was not a single thing that the Gestapo did
not know about me." When asked whether the respondent also knew
about him, Striguns replied, "That is the same Gestapo" (id. at 52).
Edgars Salminsh, who testified by videotape, was not a prisoner at
RCP but a fellow investigator with the respondent in the LPP (Ex_
G-52 at 9, 14, 20). In describing the organization and operation of the
LPP itself, he testified that it was divided into three sections: Operations,
Investigations, and Agentura (id. at 8, 21). Each section had its own
staff of investigators (id. at 24). The Agentura collected preliminary
information on suspects and shadowed people. Its reports were passed
along to the Operations section for it to effect the arrests of suspects (id.
at 56-57). The Investigations section did not investigate suspects unless
there existed a preliminary report from the Agentura and a charge
against them (id. at 6U).
Salminsh identified the chief of the entire LPP as a man named
Teidemanis (id. at 27, 56). Zauls (Sauls) was head of the Agentura
section and Teidemanis' deputy (id. at 56). Purins was Zauls' deputy (id.
at 27). Sterns was head of the Operations section (id. at 26-27, 36).
Inters was head of the Investigations section for about the last two
years of the German occupation (id. at 26). The chiefs of the three
sections of the LPP reported to Teidemanis (id. at 38). Lange was head
of the German SD/E.K.-2. Salminsh emphasized that the LPP was at all
times subordinate to the SD (id. at 22-23).
Salminsh began working for the LPP in mid-1941 in the Operations
section and, a short while later, worked in the Investigations section
(id. at 9, 19-20, 22, 26). Salminsh's duties as an investigator included
searching for information and interrogating prisoners (id. at 9, 20). He
occasionally interrogated prisoners at RCP. He acknowledged drat physical influence often was used in interrogating prisoners, although he

tried not to use it himself. However, many of his colleagues heavily used
physical influence (id. at 32).
Salminsh explained that LPP investigators would obtain the testimony of witnesses, compile written documents, etc., and give their
reports to the section chief. The section chief then made his written
assessment of the ease which he gave to Teidemanis and Lange. These
two made the final determination as to whether the person would be
446

Interim Decision #2949

sent to RCP, a concentration camp, or sometimes killed (id. at 35-36).
Executions were carried out by the Arajs Command (id. at 37). Prisoners at RCP were released from custody only upon orders of SD chief
Lange.'
Salminsh stated that he first worked for the LPP out of the Riga
Prefecture (id. at 14). Prisoners were held in the basement cells of the
Prefecture. If there were indicattor s of their guilt, they were sent to
RCP (id.). The LPP later moved out of the Prefecture in early 1942 to

a building at Rainjs Boulevard next to the SD headquarters.'
Sahninsh emphasized that the LPP dealt exclusively with Soviet sympathizers and , supporters, not Jews (id. at 58). He stated that among the

prisoners held at RCP were those who had worked in the underground
or had hidden or sher.-ared Jews or prisoners-of-war, Red Guards, Soviet
collaborators, and communist activists (id. at 16, 33, 41). In "separate
cases," Jews were also held at RCP. However, Salminsh never interrogated any Jews because they were strictly isolated (id. at 33). He also
explained that it.during the interrogation of a prisoner, the LPP learned
that he had helped or been involved with Jews, he was to be turned over
to a special department under Lange in the E.K..-2—eith ; Department
4A or 4B (he could not remember which), which dealt particularly with
Jews." This department was comprised only of Germans (id. at 39).
Salminsh testified that the respondent also was an investigator in the
LPP (id. at 9-10, 25, 28). He identified the respondent as a former
sportsman and runner in Latvia (id. at 28). At first, Salminsh said that
the respondent was in the Investigations section and also the Operations section (id. at 9-10). He finally seemed to settle on the respondent
being only in the Operations section (which was headed by Sterns) (id.
at 52). 11 Salminsh recalled that the respondent had a younger, shorter
brother who also was in the LPP. This younger brother was not as
well-educated as the respondent and so did not work as an investigator;
he collected information and shadowed people (id. at 10). Sahninsh stated
that the respondent was one of from Sye to eight investigators who

were sent to interrogate prisoners at RCP (id. at 25, 28, 58). He also
noted that the interrogators were instructed not to identify themselves
to the prisoners whom they interrogated (id. at 58-59). Salminsh further
stated.that in the last period of the German occupation the respondent
was not in the LPP but had gone into trade (id. at 53).
In other testimony, Sahninsh stated that the name Vladimir Striguns
8 See pp. 442 and 444, supra; Release "Certificates" of RCP prisoners Virsis and
Beikmanis, Ex. G-41A and 51.

This is in full accord with Strigun'a testimony at p. 445, supra.
" Dr. =berg testified that section IV(D) of the

nsan.., Eineotertuppen, and Siosato-

ketnmatulos was assigned to deal with Jews ('Fr. pp. 319-20; p. 438, supra).
88

See p. 450, n. 13, infra.
447

Interim Decision #2949
was familiar to him but he could not remember in what context (id. at
54). He noted that during the German occupation, the organization of
trade unions or any other organizations was forbidden (id_ at 41).
Salminsh stated finally that he had been tried and punished for his role
in the LPP (id. at 61).
THE RESPONDENT'S TESTIMONY

The respondent himself testified on four days over the course of the
hearing. The following summary is not fully comprehensive but excludes
testimony concerning the section 241(a)(1) misrepresentation charge and

other matters not directly relevant to our resolution of the charge
under section 241(a)(19) of the Act.
From 1928 until 1934, at the ages of 15-21, the respondent attended a
Latvian teachers' college (Tr. p. 212). There, the respbrident stated he
was introduced to new political concepts and soon became a member of a
nationalistic youth organization which actively opposed socialistcommunist ideas {Tr. p. 213). The respondent graduated from the
teachers' college in 1934 (Tr. pp. 57-58, 61). In the fall of that year, the
respondent volunteered for the Latvian Army and was assigned to the
6th Riga Regiment (Tr. p. 214). He specialized in the ski troops and was
later Assigned to the officers' school (Tr. p. 214). The respondent subsequently held the rank of warrant officer, a rank just below lieutenant,

until he left the service in the fall of 1935 (Tr. pp. 80, 214).
The respondent attended the Latvian State University in Riga from
1936 until 1939 (Tr. pp. 66, 81). During that time, he worked as a
teacher in the mornings, and attended class, studied, and engaged in
sports activities in the afternoons (Tr. pp. 91, 215). The respondent
graduated from the University in 1939 and received a bachelor's degree
in economies (Tr. p. 91). On September 3, 1939, he married Tamara
Matisons (Tr. pp. 86, 216). He then went to work teaching math,
chemistry, the Latvian language, and physical education in a public
elementary school (Tr. pp. 91, 92). He also was In the reserve at that
time and was called into service just before the Soviet invasion (Tr. p.

92).
During the 1930's and 1940's, the respondent traveled all over Europe
to track and ski meets (Tr. p. 83). He traveled to Germany once in 1933
and again in 1936 to the Olympic Games (Tr. pp. 84-85, 86). In the
summers of 1936 and 1938, the Latvian government sent him to Finland
where he was able to further develop his athletic abilities (Tr. p. 215).
He participated in the Army Sports Club and, before the war, many
newspaper articles were written about his sports activities (Tr. pp.
248-49).
After the Soviet annexation of Latvia in June 1940, the respondent
continued to work both as a teacher and as a property manager, but it
448

Interim Decision #2949
was a very hard time and many of his friends were arrested and murdered by the Soviets (Tr. pp. 93, 217, 1048). He testified that during the
Soviet occupation, many of his students disappeared and some were
even arrested in his classroom (Tr. p. 217). In June 1941, his wife's
parents were forceably carried off to Siberia where they died (Tr. p.
217). At that time, the respondent became convinced that he and his
family were also doomed for annihilation, and he fled with his wife and
one-year-old son into the forest (Tr. pp. 93, 94, 97, 217-18, 863). They
hid there for approximately two weeks until the German troops "liberated" them (Tr. -pp. 217-18, 864). The respondent stated that the Soviets
deported 60,000. to 75,000 Latvians to Siberia during this time, and also
killed thousands more (Tr. pp. 93, 1048).
Upon his return to Riga, the respondent volunteered to assist the
Latvian Auxiliary Help organizations in identifying those Latvian .; who
had been killed by the Soviets and busied in mass graves (Tr. p. 218).
Two to three days a week, the respondent helped with the task of
identifying the exhumed bodies over a period of approximately two to
three months (Tr. p. 218).

The respondent testified that before the Soviet occupation of Latvia
there existed a government Political Department charged- with enf ireing the legal ban on the Communist Party in independent Latvia. Most
members of this Department were killed during the Soviet 'occupation.
The respondent claimed that the few survivors of that•organization such
as Victor Bucenieks, Sterns, Zauls, Lieberts, and Teidemanis, organized the LPP after the Germans drove out the Soviets (Tr. pp. 985-88).
In explaining how he carne to join the LPP, the respondent stated
that Victor Bucenieks was a fellow athlete and runner in his sports club
whom he had known for a long time. Bucenieks spoke with the respondent in the summer of 1941, and told him that he had worked for the
Political Department before he went into hiding during the Soviet
occupation. Bucenieks said that the LIT was now being organized and
was seeking new members. The respondent decided to join, and, after a
background investigation, he was approved to start work for the LPP in
late July (Tr. pp. 220-22, 988-89).
In his testimony, the respondent described the organization and operation of the LPP, Including the names of certain officials He stated that
the LPP had three units: an Investigations section, Operations section,
and "Agentura" (Tr. p. 240). The role of the Agentura, at least in part,
was to "shadow" suspects and to send its agents into underground groups
(Tr. p. 241). The Operations section would interrogate witnesses and
otherwise gather background information on suspects, and arrest people (Tr. pp. 240, 999). The respondent worked in the Investigations
section (Tr. p. 993). Dr. Rudolph Lange was head. of the German
SD/E.K.-2 (Tr. pp..242, 1041). Teidemanis was head of the LPP (Tr. pp.
449

Interim Decision #2949
242, 261, 266). The remainder of the respondent's testimony-in which he
identified the chief personnel of the LPP was somewhat confusing and
not wholly consistent. The respondent stated that Alfred Sterns was
head of the Operations section; Persijs Zauls was head of the Agentura;
the Investigations section was headed first by Inters, and later Sterns
(Tr. p. 240). Albert Purins handled in formers (Tr. p. 242). 12 The respondent once stated that Purina was head of the Agentura (Tr. p. 1040).
The respondent stated that Sterns was at one time the head of the
Investigations section (Tr. p. 240), and later identified Sterns as the
head of the Operations section and Persijs Zauls as the first chief of the
Investigations section, which was later headed by Inzers (Tr. p. 993).
The respondent once identified Sterns as his immediate superior in the
LPP (Tr. p. 241). On another occasion he named Sterns and Zauls as his
superiors (Tr. p. 991). Inters was also identified as the respondent's
superior (Tr. p. 1001). 12
The record also contains a certified copy and translation of a document dated July 9, 1942, in Riga, Latvia, (Ex. G-57). The letterhead
of that document reflects that it is from the "Commander of the Security
Police and Security Service of Latvia, Latvian Political Detachment
(LPP)," It is directed to the "Chief of the Latvian Criminal Detachment
of Riga" and is signed by "H. Teidemanis, Chief of Latvian Political
Detachment of Riga." It is co signed by "P. Zauls, Chief, Agentura
-

section." The respondent confirmed that the names and titles of these
two LPP officials were correct and accurate (Tr. p. 266).
The respondent worked for the LIT as an investigator, inv estigating
"all kinds of communists" (Tr. p. 234). He stated that the role of the
LPP was to discover and uncover Latvian communists who remained in
Latvia after the Soviet retreat and withdrawal (Tr. p. 227). The respondent explained that most of the communists from the time of the Soviet
occupation fled with the retreating Soviet army when the Germans
invaded Latvia. Persons who were found retreating with the Soviets
were brought to Riga to investigate whether they were communists.
Suspected communists were imprisoned at RCP. The respondent characterized RCP as a "terminal prison" (Tr. pp. 234-37).
The respondent worked out of the LPP headquarters. This was first
located at the Riga Prefecture, but changed offices to Number 6, Rainis
12

See p. 445, lines 16.17, supra.

Cf. the testimony of fellow LPP member Salminsh at p. 447, supra. Considering the
variance of the respondent's testimony regarding the three or four section chiefs he named
as his immediate supervisors—particularly his identification of Sterns both as his immediate superior and head of the Operations section—it is not surprising that Sahninsh was of
the belief that the respondent worked in the Operations section. The central consistent
feet exhibited by Belsairiah's testimony is that the respondent did work as an investigator
and an interrogator at RCP for the LPP.
la

450

Interim Decision #2949
Boulevard sometime in 1942 (Tr. pp. 230-31, 233, 264-65, 989, 994, 1000).
Part of the respondent's job as an investigator with the LPP involved
obtaining information about "accused people" and their behavior during
the Soviet occupation, including those responsible for deporting Latvia is
(Tr. pp_ 991, 999). The respondent would obtain from his superior a tst

of persons whom he was to interview, often at their places of work, and
ask them questions about what certain accused persons did during the
Soviet occupation. For example, the respondent would go to a factory
and question the directors concerning the communist activities at the
factory of the "high-appointed Soviet people" who had run away. He
made notes of the information he obtained and turned them over to his
superior. After his report was made, the Operations sec..ion of the LPP
would make any necessary arrests (Tr. pp. 990-91). The respondent
indicated that at times he would engage in surveillance of communist

"pigeons" and sometimes was authorized to decide when to arrest those
communist suspects (Tr. pp. 259-60).
The respondent's duties also involved the direct interrogation of
accused person4 and prisoners. He was taught how to review the existing investigative reports on the prisoners, including documents and
statements by witnesses, and ask questions about their activities during
the Soviet occupation. The respondent would then prepare his report,
or "protocols," and present this to his superior after completion of the
interrogation. Much of this interrogation work was done at the LPP
headquarters at the Riga Prefecture and, later, Rainis Boulevard. The
respondent also regularly went to RCP to interrogate prisoners there.
The respondent explained that in the beginning, RCP prisoners were
brought to the LPP headquarters for interrogation. However, when
transportation for the prisoners became unavailable, the respondent

would go to RCP to interrogate prisoners at least once or twice a week

(Tr. pp. 229-33, 237, 264-65, 1000-01, 1004, 1042-43, 1047-1048).
The respondent described the procedure for interrogating prisoners

at RCP as follows. He would arrive at his office at LPP headquarters in
the morning and find a list of five or six prisoners for him to interrogate
at RCP. This assignment was given to him by Sterns, Zauls, or Inzers.
A group of about six investigators was assigned to conduct the various
interrogations, which they conducted in pairs. Interrogations took place
with one prisoner at a time, who was brought by guards from his cell to
the two LPP interrogators in a separate interrogation room. The interrogators never introduced themselves to the prisoners (Tr. pp. 10001006). The respondent always had a pistol with him during the interrogations for self-protection; the respondent possessed three pistols, one of
which he would carry at all times (Tr. pp. 259, 1006). The respondent
admitted that (hiring his interrogation of prisoners, he sometimes beat
them with his hand to "help" the prisoners "to talk" (Pr. p. 257). He also
451

Interim Decision #2949
stated that he had no say as to who was kept in or released frorn RCP.
He would only give his protocols to his supervisors, and they made the:
decision (Tr. p. 1019).
The respondent also described one occasion on which he actually went
to a prisoners' cell at RCP. The respondent's superiors explained that
RCP was overcrowded with prisoners, including "many, many innocent
people who should be investigated and interrogated" so that those innocent ones could be identified expeditiously and released (Tr. p. 1007).

The respondent was directed to go to a cell at RCP and divide the
prisoners into groups. Re first separated those who lived in the Riga
area from those who had resided elsewhere. This was done because it
was easier to quickly obtain information on the local Rip prisoners (Tr.
pp. 1008-09). . .
The Riga group was then further divided into three groups. The first
was comprised of those who said they were falsely accused of being
communists. "The first group.. said they never took any part, somebody accused just them (ofj being some sympathizer to the Communist
Party's functionaries and organization, some just fur having revenge: `i
don't like his face, so he's a communist" (Tr. p. 1009)." The second
group contained Soviet Red-Guards who had assisted in the killing and
deportation of.Latvians (id.): The .third group was comprised of Communist Party members, as well as some communist officials who were
involved in actions against Latvians during the Soviet occupation (Tr.
pp. 1009-10).
Apparently as a result of his successes in his first year with the LPP,
men from the Latvian Army, mostly captains and lieutenants, were
assigned to the respondent in the autumn of 1942 (Tr. pp. 230-31). From
this time until leaving the LPP in 1943, the respondent's duties changed
somewhat, and he devoted most of his time to the pursuit of Soviet
agents, paratroopers, spies, and saboteurs operating inside Latvia (Tr.
pp. 228, 233, 1030-31, 1042-43). The respondent continued to do some
interrogation work at RCP, but not like before (Tr. pp. 234, 1042 42).
The respondent acknowledged that he did have a brother named
Miervaldis who was a member of the LPP. He worked under Sterns in
the Operations section. Miervalids' job was to interrogate witnesses and
to locate and arrest suspects (Tr. pp. 995 99). The respondent did not
recall knowing anyone named Striguns who was a friend of Miervaldis.
However, when asked about Striguns' testimony concerning an episode
with a Soviet spy named Rode in which the respondent had participated,
-

-

" Although these persons allegedly were wrongly accused, this testimony of the respondent clearly demonstrates that many persons were arrested and jailed at RCP not because
of their illegal actions but merely because they were thought to be Sovieticonununist
sympathizers.

452

Interim Decision #2949
the respondent agreed that there was in fact an incident which took
place similar to that described by Striguns ('Fr. p. 1027). The respondent
also confirmed that there was aman named Edgars Sahninsh who worked
in-the Investigations section of the LPP (Tr. p. 997).
In other testimony, the respondent stated that there was a group of
Latvian soldiers called the Ars.js !Commando which, he heard, killed
people (Tr. p. 203). He said that to his knowledge, the LPP did not
interrogate, imprison, or otherwise become involved with Jews (Tr. pp.
202, 265). He dealt solely with communists (Tr. p. 1044). The respondent stated that only communists were detained at RCP; he was not
aware of any Jews being held there (Tr. pp. 236-37). He also testified
that he arid all the LPP wore civilian clothes; only the Germans wore
uniforms (Yr. pp. 243, 1007).
At one point in his testimony, the respondent stated that the German
SD/E.K.-2 headquarters was located at "Reimers Iela" which was not
the same building as the LPP headquarters. He claimed he did not know
what the function of the SD was and that he had nothing to do with them
(Tr. p. 2,40. However, the respondent's subsequent testimony about

how he came to resign from the LPP points up some inconsistencies
with these claims. The respondent says he decided to leave the LPP
because the Germans were completely taking over the LPP (contrary to
his assertion that he did not know what the SD did and that he had
nothing to do with them inthe LPP)- He explained that his request to
leave the LPP prompted an investigation of him, culminating in a personal interview with Major Lange, head of the SD, at his headquarters
offices on the third or fourth floor of a building on Rainis Street. 15 Lange
was apparently satisfied that the respondent had performed his duties
properly and was seeking to leave the LPP in order to take over the
bakery of his father-in-law (Tr. pp. 1040-41).
Upon leaving the LPP, the respondent testified that he received a
certificate which stated he had performed a great service to the German
Armed rorees as a member of the LPP. This certificate later saved the
lives of Eimself and his family when it enabled them to obtain safe
passage and escape from Latvia in 1944 through the lines of the retreating German Army during, a Soviet offensive (Tr. pp. 245-46, 202, 1048).
After leaving Latvia, the respondent, lived for various periods of time
in East Prussia, Austria, and France before deciding to leave Europe
and immigrate to Chile in 1947 (Tr. pp. 882, 173-74, 872-73,166-67, 173,
945, 948). In Chile, the respondent lived and worked from 1947 to 1960
as a professor of physical education and as a track coach. In 1960, he
'6 This address of the SD headquarters on Rainis Street contradicts the respondent's
earlier testimony fixing the address, at "Reimers Iela." However, A is consistent with
Striguns' testimony placing the SD headquarters on Rainis Street. See p. 445, supra; see
also p. 447 and n. 9, =ion
453

Interim Decision #2949
obtained a visa to immigrate to the United States and accepted a teaching position in the physical education department of the University of
Denver (Ex. G-IA; respondent's App. Brief at 27).
STATUTORY LEGAL STANDARD

Section 241(a)(19) of the Act provides for the deportation of aliens
who—
during the period beginning on March 23, 1933, and ending on May 8,
'1945, under the direction of, or in association with—
(A) the Nazi government of Germany,
(B) any government in any area occupied by the military forces of
the Nazi government of Germany,
(C) any government established with the assistance or cooperation
of the Nazi government of Germany, or
(D) any government which was an ally of the Nazi government of
Germany,
ordered, incited, assisted, or otherwise participated in the persecution of any person because of race, religion, national origin, or political opinion.
The events at issue in this ease clearly fall within the specified time
frame of 1933 to 1945. The particular elements of the statute with which
we are concerned here are whether (1) "under the direction of, or in
association with—the Nazi government of Germany, [or] any government in any area occupied by the military forces of the Nazi government
of Germany," the respondent; (2) "assisted or otherwise participated
in"; (3) "the persecution of any person"; (4) "because of . . . political
opinion." If these four elements are established by clear, convincing,
and unequivocal evidence, the respondent is subject to deportation.
(1). Under the Direction of, or in Association with, the Nazi. Govern,
allele of Germany or Any Government in Any Area Occupied by the
Military Forces of the Nazi Government of Germany

There is no dispute that from the relevant times of mid-1941 to
mid-1943, Latvia was an area occupied by the military forces of Nazi
Germany. Nor does the respondent dispute that at that time he was
associated with and under the direction of the LPP. The only remaining
question for this first element is, did the LPP operate under the direction of or in association with the Nazi government of Germany, or constitute a part of "any government" in Latvia? We have no doubt that it did.
We find that there is overwhelming evidence of record to demonstrate that the LPP (and its employees) operated under the direction of
and in association with the Nazi German government, thereby satisfy454

Interim Decision #2949
ing the requirements of section 241(a)(19)(A). In support of this
conclusion, we need only briefly summarize some of the evidence, which
includes the expert testimony of Dr. Hilberg, the many Nazi documents,
and the corroborative testimony of Striguns, Sahninsh, and even the
respondent. For example: all Latvian police groups were organized in
parallel with their Nazi counterparts; Latvian police were paid out of
the German police budget; the chain of command over the LPP ran from
Reichsfuehrer Himnoler through Stahleeker, Schroeder, and E.K.-2 chief
Lange to Teidemanis, the LPP chief; all Latvian police, especially the
LPP, were subject to Nazi authority and direction (see particularly pp.
439-40 supra); the LPP was the implementing tool for accomplishing Nazi
objectives; although prisoners at RCP were usually arrested by Latvian
police and interrogated by the LPP, it was the E.K.-2 which controlled
the prison and kuthorized the release of prisoners; even the Release
Certificates themselves for these prisoners were issued by the E.K.-2
and recited that the prisoners had been "checked out through the German Security Police" and always were subject to rearrest "on the orders
of the German Security Police;" the E.K.-2 and LPP apparently had
adjacent headquarters; Striguns viewed the LPP and Gestapo as one in
the semi, and described the role of the LPP as dedicated to the elimination of German enemies; Sahninsh stated flatly that the LPP was always
subordinate to the SD; the respondent acknowledged that he resigned
from the LPP because the Germans were completely taking it over; his
resignation warranted the personal attention and involvement of the
E.K.-2 chief; the respondent's discharge Commendation Certificate
recited the valuable service he had performed for the Germans. Again,
this is only some of the evidence of record which fully demonstrates the
intimate connection and control of the Nazi German Government and
E.K.-2 over the LPP.
Moreover,.we find that the LPP constituted a part of the "government"
in Nazi-occupied Latvia. By definition, any police unit is inherently a
department of the government, a part of its executive function, which
performs such duties as preventing and detecting crime, enforcing laws,
and maintaining order. Indeed, a formal police group simply does not
exist apart from or without sanction and authority from a government.
The LPP was certainly operating as an arm of the "government" in
Latvia. It matters not whether the LPP was equivalent to a reconstituted "Political Department" from the days of independent Latvia, as the
respondent claims, or was merely an extension of the Nazi Security
Police. The statute requires only that the LPP have been an arm of "any
government" in Nazi-occupied Latvia. 16 This it was. Thus, the respondent's membership in the LPP placed him under the direction of, and in
16 The statute appears to establish an irrebuttable presumption that specified persecution' carried out in connection with any government in occupied Nazi territory was el-

455

Interim Decision #2949
association with, the government in Nazi-occupied Latvia, thereby
satisfying the section 241(a)(19)(B) component.
Based upon the foregoing, we find that the first element of deportability under both prongs (A) and (B) of section 241(a)(19) has been
established.
(2) The Persecution of any Person
In order to properly construe the meaning and application of the term
"persecution" in section 241(a)(19), it is necessary first to refer to its
legislative history. The deportation provisions of section 241(a)(19),
together with section 212(a)(33) and other related provisions, were added
to the Immigration and Nationality Act in 1978 by the so-called "Holtzman
Amendment," Pub. L. 95-549, 92 Stat. 2065. The expressed purpose of
the Holtzman Amendment was to eliminate "an undesirable loophole in
current United States immigration law" under the Immigration and
Nationality Act. H. R. Rep. No. 95-1452, 95th Cong., 2d Sees. 3,
reprinted in (1978] U.S. Code Cum & Ad. News

4700, 4702. This legisla-

history noted that most persons who immigrated to the United
States after World War II because of being uprooted during that conflict were admitted under authority of the Displaced Persons Act ("DPA")
ch. 647, 62 Stat. 1009-1014 (1948) or the Refugee Relief Act of 1953.
Both contained prohibitions on the entry of aliens who had been involved
in Nazi persecution. Such persons who entered the United States in
violation of those prohibitions were (and are) subject to deportation.
However, Congress was concerned that since the Immigration and
Nationality Act contained no similar provision excluding persons who
had been involved in Nazi persecution, such persons who entered the
United States pursuant to the Act were not subject to deportation. Id.
Accordingly, the Holtzman Amendment was intended to close this loophole and render such persons excludable and deportable.
In its consideration of the Holtzman Amendment, Congress recognized that the existing Immigration and Nationality Act contained no
express definition of the term "persecution," id. at 4704, and it thoroughly explored the merits "of including in the bill a definition of the
phrase 'persecution because of race, religion, national origin or political
opinion.' Such inclusion was deemed unnecessary in light of the substantial body of preceden[t] already discussed and the success achieved in
administering current Immigration and Nationality Act provisions, such
as sections 203(a)(7) [now section 101(a)(42)(A)] and 243(h), without the
benefit of an express definition."..id. at 4705. The Congressional report
then observed:
tive

mately accomplished on behalf of the Nazis, or at least was substantially equivalent

thereto and so warrants the same condemnation and consequences under the Act.
456

Interim Decision #2949
Generally this case law has described persecution as the infliction of suffering or harm,
under government sanction, upon persons who differ in a way regarded as offensive
(e.g., race, religion, political opinion, etc.), in a manner condemned by civilized
governments. The harm or suffering need not [only] be physical, but may take other
forms, such as the deliberate imposition of severe economic disadvantage or the deprivation of liberty, food, housing, employment or other essentials of life.

Id. at 4704. It concluded that,
In applying the "persecution" provisions of the bill, it is the intention of the committee
that determinations be made on a case-by-case basis in accordance with the case law
that has developed under the INA sections heretofore cited, as well as international
material on the subject such as the opinions of the Nuremberg tribunals.

Id. at 4706.

As indicated by the legislative history, "deprivation of liberty" clearly
was considered to be one possible manifestation of "persecution." Persecution encompaises both "physical" and "mental" aspects. See United
States v. Osidach, supra n. 2, at 98-99; Rome v. INS, 407 F.2d 102,
106-107 and n. 9 (9 Cir. 1969); H. R. Rep. No. 745, 89th Cong., 1st
Bess. 22 (August 6, 1965). "Physical persecution" generally has been
interpreted to include at least "confinement, torture, or death inflicted
on account of race, religion, or political opinion." Blazina v. Bouchard,
286 F.2d 507, 511 (3 Cir. 1961). Moreover, the Handbook on•Proce&urea and Criteria for Determining Refugee Status 1

51 (1979), pub-

by the Office of the United Nations High Commissioner for
Refugees, states that pursuant to the United Nations 1951 Convention
and 1967 Protocol relating to the Status of Refugees, "a threat to life or
freedom on account of race, religion, nationality, political opinion or
membership of a particular social group isalways persecution." And, in
the Refugee Act of 1980, Congress amealed section 243(h) of the Immigration and Nationality Act to provide foil withholding of deportation
where an "alien's life or freedom would be threatened." This was not
intended to effect any substantive change in law but merely to incorpo-rate the language of the United Nations Convention and Protocol into
the statute. See Matter of M cMutten, 17 I&N Dec. 542, 545 (BIA 1980);
see also Rejaie v. INS, 691 F.2d 139 (3 Cir. 1982).
Bearing'in mind the foregoing standards and criteria for assessing
what constitutes persecution under the Act, the undisputed facts here
are that those persons who were objects of LPP investigation, arrest,
and interrogation were routinely deprived of their liberty and incarcerated for various lengths of tune. The record also demonstrates that RCP
prisoners were commonly subjected to various forms of brutal mistreatment. The several eyewitnesses who were prisoners at RCP testified
that they and/or their fellow prisoners were frequently beaten severely
with fists and clubs during interrogations, while some witnesses also
told of being taken to concentration camps or spoke of other prisoners
who were killed or taken to concentration camps. See pp. 444-45, supra.
lished

457

Interim Decision #2949
LPP officer Salminsh testified that physical influence often was used in
interrogating prisoners at RCP. He also acknowledged that some prisoners were sent to concentration camps or killed. See pp. 446 47, supra.
The respondent himself admitted to hitting prisoners with his hands
during interrogations, and did not deny that the mistreatment previously described was inflicted upon RCP prisoners by others.
This incarceration and infliction of brutal mistreatment or even death
described above clearly establishes that those objects of LPP activity
imprisoned at RCP were subjected to persecution. Thus, the second
-

element of the statute is satisfied. Accordingly, we turn next to an

examination of whether those persons were persecuted because of their
political opinion.
(3) Persecution Because of Political Opinion
In addressing the element requiring persecution "because of . .
political opinion" under section 241(a)(19), the respondent first contends
that he and the LPP were concerned with only those communists who

had taken part in the killings, deportations, and other crimes and betrayals against the Latvian people following the Soviet occupation of Latvia
in 1940. He argues that this is not persecution because of political opinion.
We would agree with the respondent's position that the mass murder
and forceable deportation of Latvian citizens which apparently took
place under the Soviet occupation were clearly criminal in nature, and
the efforts by the respondent and the LPP to locate, arrest, and punish
those responsible for such crimes constitute prosecution for criminal
,conduct, not political persecution. The respondent properly points out
that the House Judiciary Committee expressly stated in its•report on
the Holtzman Amendment that it "does not intend that the persecution
language of [the Amendment] include general prosecutions for criminal
offenses, unless for an offense which is 'purely political' in nature." H.
R. Rep. No. 12509, supra, at 5.17 "It is not political persecution, for
instance, to punish for violation of a fairly administered passport law."
Coriolan v. INS, 559 F.2d 993, 1000 (5 Cir. 1977); see also Matter of
Nagy, 11 I&N Dec. 888 (BIA 1966); Matter of Chaanpitazi, 16 I&N Dec.
629, 632-24 (BIA 1978). Nor, for example, does criminal prosecution for
misappropriation of funds constitute "persecution." Matter of Sun, 11
I&N Dec. 872 (BIA 1966).
It is dear that those persons involved in the mass killings and deportsET The United Nations Refugee Handbook, supra, ¶184-85, states that, "If the prosecution pertains to a punishable act committed out of political motives, and if the anticipated
punishment is in cotifonnity .with the general law of the country concerned, this is not
`persecution:" However, where one is "exposed to excessive or arbitrary punishment for
the alleged offense[,] Isluch punishment will amount to persecution." See also id. at ¶152.
458

Interim Decision #2949
tions of Latvian citizens during the Soviet occupation, as well as the
spies, saboteurs, and the like who operated in German-occupied Latvia,
engaged in criminal conduct of a type which any government is entitled
to proscribe and punish. Therefore, we conclude that the efforts of the
respondent and the LPP to identify, apprehend, and punish such persons does not in itself constitute persecution because of political-opinion. Is
While prosecution and punishment alone of those who commit crimes
is not political persecution, subjecting individuals to imprisonment and
other abuses simply because of their political opinion or conduct based
thereon which is not of a criminal nature does constitute persecution
under the Act. The record establishes that the actions of the respondent
and the LPP were directed not only at suspected communist criminals
(such as witnesses Berzins and Engelis—see p. 442, supra) but also at
those who were simply communist. sympathizers, Party members, and
others engaged in non-criminal activities. In other words, they sought
to apprehend all communists in general.
We have already set forth our finding that the LPP was intimately
connected with and under the direction of the German E.K. 2. Inasmuch as the record shows that the E.K.-2 was involved in "combatting"
all communists, and that its Latvian counterpart, the LPP, was used to
accomplish the goals of the E.K.-2, it is apparent that the LPP also
participated in the persecution of communists. For example, a principal
-

Nazi policy in occupied Latvia was the combatting of "political enemies'
—communists, Jews, and other suspected Nazi opponents. See pp. 43637, supra. General Stahlecker emphasized that the "top priority in the

work of the [German] Security Police . . . was the fight against Communism and Judaism" (Ex. G-28 at 12). To carry out this priority, the
Einsatzkommanclos and Einsatzgruppen contained section "IV(A)" which
dealt with Communists, and section dIV(B)" which dealt with Jews."
See p. 438, supra. The general purpose of the Latvian Auxiliary Police
was to accomplish the aims of the Nazis, and the particular role of the
LPP was to arrest communists, Jews, and other Nazi "politisfl opponents" as an adjunct to the E.K.-2. See p. 440, supra. The primary
goal of these indigenous Latvian police was "to eliminate those elements
who tried to hide their Communist beliefs." Id. It also appears that after
aeleast the autumn of 1941, the LPP dealt mostly, if not exclusively, with
communists. See p. 441, supra. This and the other evidence of record,
while making occasional reference to the pursuit of communists who
engaged in criminal acts, ordinarily refers simply to the pursuit'of comWhile punishment of criminal conduct in itself is not persecution, where that punishment entails such things as severe beatings or being sent to a Nazi concentration camp—i.e..
is "excessive or arbitrary"—and is motivated by one of the specified ground.. ouch punishment would constitute persecution under the Act. See n. 17, supra.

459

Interim Decision #2949
munists generally, making no distinction *as to the particular "type" of
communist. Typical is General Stahlecker's comment just cited that
they sought to eliminate all those who tried to hide their Communist
beliefs.

In addition to the foregoing, the individual testimonies of the various
eyewitnesses and the respondent himself also show that the LPP persecuted all types of communists. Striguns became an informer for the
1,1T, identifying persons who were communists. He stated that the role
of the LPP was to liquidate the Communist Party and all other groups
that were against the German Order. See p. 446, supra. Former LPP
officer Salrainsh emphasized that the LPP dealt only with Soviet/communist sympathizers and supporters (not Jews). See p. 447, supra.

In his own testimony, the respondent preferred to focus on his activities with communist spies, saboteurs, paratroopers, and those who were
criminals during the time of the Soviet occupation. However, the respondent also testified that he worked for the LPP investigating "all kinds
of communists," and stated that the role of the LPP was to pursue
communists who remained in Latvia after the Soviet retreat and German occupation. See p. 450, supra. He also noted that suspected communists and Communist Party members were imprisoned at RCP. See p.
452, supra.. And, he implicitly acknowledged that even people who merely
held political opinions in support of communism were imprisoned at

and n. 14, supra.
The testimony of the several former prisoners at RCP also shows that
political criminals were not the only type of communists imprisoned at
RCP by the LPP. Edwards Virsis was imprisoned for over one year at
RCP became he was suspected of being "pro-Soviet." Edgers Rode was
an athletics inspector on a government sports committee during the
Soviet occupation of Latvia. There is no suggestion whatsoever that, as
an athletics inspector, Rode was in any way involved in inflicting harm
or violence on Latvians. Yet, he was imprisoned for approximately one
and one-half years. Rode also testified that his fellow prisoners at RCP
RCP as well. Id.

were held because they were Soviet sympathizers. Prisoner Carla

Smekerstans was released from RCP to work near a concentration camp
upon the condition that he have nothing to do with communists, Jews, or
any political activities. Nikolays Endelis was imprisoned at RCP and
Salaspils concentration camp for approximately three years because he
had been an "activist" and a "Stakhanovist"—working at his bicycle
factory to simplify and improve their production methods. Again, there
is no indication that these activities were in any way criminal. He also
testified that among the prisoners at RCP were Komsomol members."
Komsomol members are described in this record as persons who provided Latvian
yonngstore with training, indoctrination, and socialization to become model Soviet

communist citizens—which activities clearly do not rise to the level of criminal conduct.

460

Interim Decision #2949
Karlis Zvirgzds also was imprisoned at RCP and Salaspils concentration
camp for three years. He had been a rural farmer and head of the local
agricultural committee. He was arrested as a suspected Communist
Party member and Soviet sympathiser, and was interrogated by the
LPP as to whether he was a communist or Komsomol member. Juris
Beikinanis was a Latvian fanner and communist activist who was a
prisoner at RCP for several months. He testified that his fellow prisoners were held because they were communist activist, giving as one
example a prisoner who had been a local Party organizer. RCP prisoner
Janis Otto Ignats testified that his fellow prisoners were political
offenders, including Communist Party members, Komsomol members,
Young Communist League members, communist- activists, and trade
union members, as well as former Red Guards and militiamen. He defined
"activists" as those involved with sports or cultural work.
Based upon the foregoing, we are satisfied that the LPP assisted and
participated in the persecution of persons not only because of criminal
conduct but also because of their communist political opinions, sympathies, or activities stemming therefrom which were not of a criminal
nature. Party organizers, trade unionists, members of communist agricultural or sports groups and committees, educators of youth in communist .beliefs, Communist Party members, or Soviet/communist sympathizers are not intrinsically criminals. Yet, it was these very people who
were among those jailed and brutally mistreated at RCP and with whom
the respondent and the LPP were involved. Therefore, we find that the
third element of section 241(a)(19), persecution "because of political
opinion," is established.
The respondent has attempted to avoid an affirmative finding on this
issue by contending that communism is not an included form of "political
opinion" under the Holtzman AmendMent. The respondent acknowledges that communism is a political opinion and that under a literal
reading of section 241(a)(19), persecution of communists comes within
.the scope of the statute (App. Br. at 237). However, he asserts that the
statute must be interpreted in a manner consistent with the overall
intent of the immigration laws; therefore, he urges that it would be
"contradictory for Congress, on the one hand, to enact immigration
statutes that are, in every respect, discriminatory against communists
and then, on the other hand, to deport individuals based on their efforts
to resist communism" (id. pp. 238-39). We find this argument to be
without merit.
It is true that under present and past immigration law, communist
aliens generally have been subject to exclusion and deportation from the
United States. Nevertheless, the failure of Congress to extend its
hospitality to communists in the United States in no way demonstrates
that it condones and approvesof those who engage in the persecution of
461

Interim Decision #2949
communists. We see nothing "contradictory" in the conclusion that persons who have been involved in Nazi persecution—regardless of how
unfavorably the particular persecution victims might be viewed—are
undesirable and unworthy to enjoy the hospitality of the United States.
For example, although the DPA precluded communists from eligibility
as "displaced persons," at the same time it also denied such eligibility to
anyone who had persecuted "civilians" generally, without restriction.

There was no expressed intent to exclude communists from the allencompassing term "civilians." Similarly, section 241(a)(19) is clear and
unambiguous on its face. It refers to the persecution of "any person"
because of his "political opinion." Again, there is no expression of intent
to exclude communists from the all-encompassing terms "any person"
and "political opinion." In other sections of the Immigration and Nationality Act and previous statutes, Congress has demonstrated its ability
to draft provisions with specific reference to communists where it deemed
necessary. Therefore, its failure to specifically reference and exclude
communists from the class of persons persecuted under section 241
(a)(19) and related provisions of the Holtzman Amendment demonstrates
that Congress intended no distinction between communism and any
other type of political beliefs for purposes of the Amendment." There is
nothing to suggest that anything other than a literal- reading of its
provisions is appropriate. Accordingly, we conclude that under section
241(a)(19), communism is an included form of "political opinion" and that
those who are involved with the specified persecution of communists are
deportable under the statute.
We would add that our role is to interpret and apply the statute as it
is written, not to fashion distinctions and exclusions based upon alleged
"policy considerations." Statutory drafting and policy making are the
realm of the Congress. If the respondent believes that the broad scope

expressed by the terms of the Holtzman Amendment was unintended
by Congress or is otherwise inappropriate, then his recourse is to seek
Congressional enactment of suitable limitationi: We are charged with
administering the existing statute, whose plain meaning encompasses
all political opinion, including communism. Therefore, the respondent's
proposed modification in the name of statutory construction is unwarranted _
In view of all the above, we conclude that communism is included
within the term "political opinion" under the statute and that the actions
20 We note too. for example, that in applying the persecution provisions of sections
101(a)(42), 208, and 243(h) of the Act in one recent case, we observed that even where an
alien's persecution claim is based upon his Marxist-communist beliefs, this does not disqualify him fur relief under the statute. See Matter of Marroquin, A19 870 798 (BIA
March Z3, 198Z) n. a. Writ sub awn.. Murnomitr-11144in igitez v. INS, 099 r.24 129 (3 Cif.

1983) (App.).
462

Interim Decision #2949
of the respondent, the LPP, and the E.K.-2 were directed, at least in
part, against persons solely because of their political opinion.
(4) Assisted or Otherwise Participated in Persecution

The foregoing discussion relating to the first three elements of the
statute demonstrates that the respondent was under the direction of,
and associated with, the Nazi German Government and an arm of the
government of occupied LatVia—the LPP—and that they engaged in
persecution because of political opinion. The only remaining element
which must be satisfied in order to establish the respondent's deportability under section 241(aX19) is that requiring that he "assisted or otherwise participated in" this persecution.
The respondent argues that the issue of whether he assisted or participated in the persecution of communists requires that the Government
prove the reasons and motivations for his actions and those of the LPP

(see App. Br. at 194-95, 236, 243, 245). It is his contention that he and
the LPP were motivated by considerations of patriotism, morality, and
justice in seeking out and punishing the communist "traitors" of Latvia. 21

His argument suggests that his purpose was not to aid Nazi persecution,
and that it would be unfair to find hint deportable simply because his
enemies—the enemies of all patriotic Latvians—were coincidentally Nazi
enemies as well. In essence, the respondent urges that he be exempted
from application of the statute because his intent was pure. For the
reasons which follow, we find that the respondent's motivations and
intent are irrelevant for purposes of section 241(a)(19) of the Act.
There apparently is no administrative or judicial case law construing
the term "assisted" in proceedings under section 241(a)(19). However,
in Fedorenko v. United States, 449 U.S. 490 (1981), the Supreme Court
had occasion to contrue the same term as used in section 2(a) of the

DPA, whose definition of "displaced persons" specifically excluded individuals who had "assisted" the enemy in persecuting civilians. Id. at
495, 509-10. The Supreme Court was confronted with a construction by
the District Court which imposed a "voluntarinesS" requirement in connection with the "assisted" term—an attempt to engraft into it an "intent"
element such as the respondent would have us do here. The Supreme
Court concluded:
Because we are unable to find any basis for an "involuntary assistance" exception in the
language of 2(a), we conclude that the District Court's construction of the Act was
incorrect. The plain language of the Act mandates precisely the literal interpretation that
the District Court rejected: an individual's service as a concentration camp armed
guard—whether voluntary or involuntary—made him ineligible for a visa. That Congress was perfectly capable of adopting a "voluntariness" limitation where it felt that
21 We have already rejected the respondent's claim that he and the LPP dealt only with
communist criminals. •

463

Interim Decision #2949
one was necessary is plain from comparing § 2(a) with § 2(b) which excludes only those
individuals who "voluntarily assisted the enemy forces . . . in their operations. . . ."
Under traditional principles of statutory construction, the deliberate omission of the
word "voluntary'? from § 2(a) compels the conclusion that the statute made all those who
assisted in the persecution of civilians ineligible for visas.

Id. at 512. We believe the same principle applies in this case as well.

Section 241(a)(19) and other provisions of the Holtzman Amendment
contain no reference whatsoever to an alien's motivations and intent

behind his assistance or participation in the specified persecution. On
the other hand, Congress has qualified certain other provisions of the
Immigration and Nationality Act with an intent element. See, e.g.,
• sections 212(a)(19); 212(a)(31); 215(a)(2), (3), (4), (5), and (7); 241(a)(6)(G);
241(a)(13)i 257; 266(a), (c) and (d); 274; 275(3); 277. Moreover, the legislative history of the Holtzman Amendment (discussed earlier) shows that
Congress carefully examined prior statutes relating to persons who
engaged in persecution. Among these, for example, was the DPA, in
which Congress also showed that it was capable of incorporating or
omitting an intent/voluntariness requirement as it deemed appropriate.
This demonstrates that Congreee also knew how to incorporate a
motivation/intent requirement in the Holtzman Amendment, yet it chose

not to do so. Therefore, as in Fedorenko, we find that the plain language
of the Amendment mandates a literal interpretation, and that the omission of an intent element compels the conclusion that section 241(a)(19)
makes all those who assisted in the specified persecution deportable.
Thus, the respondent's particular motivations or intent as is his alleged
assistance and participation in persecution is not a relevant factor.
The respondent's attempt to engraft an intent element into the statute would seem to stem from his perception of a possible problem of
over-inclusiveness resulting from a literal interpretation of its terms.
However, as the Supreme Court noted in Fedorenko:

The solution to the problem perceived .. lies not in "interpreting" the Act to include a
voluntariness [or "intent"' requirement that the statute itself does not impose, but in
focusing on whether particular conduct can be considered assisting in the persecution
of civilians. Thus, an individual who did no more than cut the hair of female inmates
before they were executed cannot be found to have assisted in the persecution of
civilians. On the other harid, there can be no question that a guard who was issued a
uniform and armed with a rifle and a pistol, who was paid a stipend and was regularly
allowed to leave the concentration camp to visit a nearby village, and who admitted to
shooting at escaping inmates on orders'from the commandant of the camp, fits within
the statutory language about persons who assisted in the persecution of civilians. Other
cases may present more difficult line-drawing problems but we need decide only this
case.

Id. at n. 34. (Emphasis supplied.) Following this lead, we reject the

respondent's argument that his motivations should be considered, and
we proceed to examine carefully whether his particular conduct can be
cunsidered as

having "assisted" the LPP and/or the Nevis in the persecu-

464

Interim Decision #2949
tion of communists. In so doing, we look not to the respondent's subjective intent, but, rather, to the objective effect of his actions in deciding
whether lie assisted in the specified persecution.
On the facts of this case, we have little difficulty in concluding that the
respondent did assist and otherwise participate in persecution by the
LPP and the E.K.-2 because of political opinion. The following sununary,
principally of the respondent's own testimony, when viewed in the general context of information provided by other evidence and witnesses,
clearly shows the role he played in assisting in persecution. The respondent worked as an investigator for the LPP, investigating "all kinds of
conununists" and exposing the communists who remained in Latvia after
the German occupation. As an investigator, he .obtained information
about suspected communists which could lead to their arrest and imprisonment at RCP. He sometimes was authorized to decide when to make
an actual arrest as well. The respondent also regularly interrogated
communist prisoners from and at' RCP. The information he obtained
was used by his superiors to decide the fate of those prisoners. Such fate
could inelude being sent to a concentration camp or being killed_ These
decisions were largely based on the "protocols" which.he prepared following the interrogations. The respondent was a full-time, paid investigator of the LPP who was always armed. The respondent's immediate
superior was one of the three or four section chiefs in the LPP who
themselves were directly subordinate to LPP chief Teiiemanis. This
shows that the respondent's position in the LPP hierarchy was a lofty
one, with but a handful of men higher in the orgamation. The very fact
that he was personally interviewed by E.K.-2 chief Lange upon his
resignation from the LPP demonstrates that his role in the LPP was not
an unimportant one. Even his discharge certificate bears witness to the
significant service he had provided to the Germano.

From the above, the respondent's assistance and participation in the
LPP-iva.:ei persecution is clear. His role as an investigator and interrogator of communists of all kinds made him a necessary link between the
LPP or E.K.-2 and the objects of their persecution. His efforts provided
a vital skill in carrying out their policies. This is quite similar to the
situation in United States v. Osidach, supra n. 2, at 98, where Osidach's
role as Et. full-time, paid, and armed interpreter for the indigenous Ukrainian police. units and Nazi Police was likewise held to constitute assistance of persecution because he provided a necessary link in the persecution chain. If anything, the respondent's role as a fi -al-fiedged officer in
the LPP who personally conducted investigations o . communist suspects,
questioning of witnesses, and interrogations of communist prisoners,
presents an even stronger case of assistance than in Osidach. We conclude that the respondent did assist in the specified persecution. Thus,
this fourth and last element of the statute is satisfied.
465

Interim Decision #2949
In view of all the foregoing, we find that the record establishes by
clear, convincing, and unequivocal evidence that from 1941 to 1943,
under the direction of, and in association with, both the LPP—an arm of
the government of Nazi-occupied Latvia—and the Nazi German government, the respondent assisted and other wise participated in the persecution of persons because of political opinion. Therefore, the respondent
is de-portable under section 241(a)(19) of the Act.
OTHER FORMS OF RELIEF

In the

event that he were to be found deportable, the respondent

made application for suspension of deportation under section 244(a)(1)

of the Act, 8 U.S.C. 1254(aX1), and, in the alternative, voluntary departure in lieu of deportation under section 244(e) of the Act. However,
section 244(e), as amended by the 1978 Holtzman Amendment, precludes granting voluntary departure to aliens who are deportable under
section 241(a)(19). Similarly, section 244(a)(1), as amended by Pub. L.
97-116, 18(h)(2), 95 Stat. 1611 (December 29, 1981), precludes granting
suspension of deportation to aliens deportable under section 241(a)(19).
Therefore, the respondent is ineligible for both suspension and voluntary departure relief, and those applications accordingly are denied.
CONCLUSION

In summary, by virtue of the respondent's role and actions as an
investigator and interrogator for the LPP, he thereby assisted in the
persecution of persons because of political opinion as specified in section
241(2)(19) of the Act, and is therefore deportable on that basis. This
finding makes it unnecessary for us to address .the charge of deportability. under section 241(a)(1). The respondent is also ineligible for relief

under sections 244(a)(1) and 244(e) of the Act. Inasmuch as the immigration judge ordered these proceedings terminated, that order will be
vacated, and the Government's appeal based upon the charge under
section 241(a)(19) will be sustained.
ORDER: The decision of the immigration judge ordering the proceedings terminated is vacated, and the appeal is sustained.
FURTHER ORDER: The respondent shall be deported from
the United States to Chile?'

in the event he were ordered departed, the respondent designated Chile—his country
of citizenship—as the country to which he be deported (Tr. p. 1121).

466

